Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of the 15th day of September, 2010, by and among

 

(i)              AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY, an Iowa
corporation, and its successors and assigns (the “Borrower”); and

 

(ii)             THE FINANCIAL INSTITUTIONS that are signatory Lender parties
hereto and their successors and assigns.

 

Recitals:

 

A.            The Borrower, the “Lenders” party thereto, KeyBank National
Association, in its capacity as Administrative Agent for the Lenders, and
certain other parties are the parties to that certain Credit Agreement dated as
of November 20, 2006 (the “Credit Agreement”), pursuant to which, inter alia,
the Lenders (as this and other capitalized terms used herein and not otherwise
defined herein are defined in the Credit Agreement) agreed, subject to the terms
and conditions thereof, to advance Loans to the Borrower.

 

B.            As of the date hereof, the aggregate unpaid principal balance of
the Revolving Loans is $150,000,000.

 

C.            The Borrower has requested certain modifications to the Credit
Agreement, and, subject to the terms and conditions of this First Amendment, the
undersigned Lenders have agreed to grant such request.

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Amendments to Credit Agreement.

 

(a)           The final paragraph of the definition of “Debt” in Section 1.01
(Defined Terms) is hereby amended by deleting therefrom the word “or” before
clause (iii) thereof and by adding the following provision as a new clause
(iv) thereof:

 

or (iv) other than for the purposes of Section 7(g), any payment obligation
under any 2010 Warrants, except to the extent that any such payment obligation,
if and when any such payment obligation may arise, is greater than the amount of
any concurrent payment or payments received by the Borrower in connection with
the termination, cancellation or early unwind of any 2010 Convertible Debt
Hedges.

 

(b)           Clause (c) of the definition of “Interest Expense” in Section 1.01
(Defined Terms) is hereby amended and restated in its entirety to provide as
follows:

 

(c)           non-cash interest expense accrued on the Convertible 2004 Debt and
the 2010 Convertible Debt.

 

(c)           The following new defined terms are hereby added to Section 1.01
(Defined Terms) in the appropriate alphabetical order:

 

“2010 Convertible Debt” has the meaning specified in Section 6.01(a)(vii).

 

“2010 Convertible Debt Documents” means the 2010 Convertible Debt Indenture, the
Borrower’s Convertible Senior Notes Due 2015 issued thereunder, and related
instruments, agreements and other documents, all of which shall conform to the
Existing 2010 Terms, as such documents are amended, supplemented or otherwise
modified from time to time pursuant to this Agreement.

 

“2010 Convertible Debt Hedges” means each of the call option transaction
confirmation letter agreements to be dated on or about September 15, 2010 (the
“2010 Original Hedge Date”) referencing the 2010 Convertible Debt Documents
between the Borrower and one or more financial institutions and any additional
call option transaction confirmation letter agreements referencing the 2010
Convertible Debt Documents that may be entered into by the Borrower and one or
more financial institutions on or before the 30th day immediately following the
2010 Original Hedge Date, in each case, substantially in the form of Exhibit B
hereto, as such agreements are amended, supplemented or otherwise modified from
time to time pursuant to this Agreement.

 

“2010 Convertible Debt Indenture” means the Indenture in respect of the 2010
Convertible Debt to be dated on or about September 20, 2010 by and between the
Borrower and U.S. Bank National Association, as Trustee.

 

2

--------------------------------------------------------------------------------


 

“2010 Warrants” means each of the warrant transaction confirmation letter
agreements to be dated on or about September 15, 2010 (the “2010 Original
Warrant Date”) between the Borrower and one or more financial institutions, and
any additional warrant transaction confirmation letter agreements that may be
entered into by the Borrower and one or more financial institutions on or before
the 30th day immediately following the 2010 Original Warrant Date, in each case,
substantially in the form of Exhibit C hereto, as such agreements are amended,
supplemented or otherwise modified from time to time pursuant to this Agreement.

 

“Existing 2010 Terms” means terms and conditions of the 2010 Convertible Debt
Documents, as described in the draft confidential offering memorandum delivered
by counsel to the Borrower to counsel to the Administrative Agent on
September 13, 2010, together with modifications thereto that do not in any
material respect (i) increase the amount of principal evidenced or governed
thereby, change (to a date earlier than December 31, 2014) any date upon which
any payment of principal or interest is due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate or make less onerous any such event or default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof (other than to eliminate, in whole or in part, or make less
onerous such provisions), or change any collateral therefor (other than to
release such collateral) or (ii) increase in any material respect the
obligations of the Borrower thereunder or to confer any additional rights on the
holders of such Debt (or a trustee or other representative on their behalf).

 

“Shoe Issuance” has the meaning specified in Section 6.01(a)(vii).

 

(d)           Section 2.10(b) (Mandatory Prepayments) is hereby amended and
restated in its entirety to provide as follows:

 

(b)           Mandatory Prepayments. (i) If at any date the Total Outstanding
Amount exceeds the Total Commitment calculated as of such date, then not later
than the next succeeding Business Day, the Borrower shall be required to prepay
the Loans in an amount equal to such excess until the Total Outstanding Amount
does not exceed the Total Commitment.

 

(ii)           On each date on which the Borrower receives any proceeds of any
2010 Convertible Debt, the Borrower shall prepay the Loans in an amount equal to
the lesser of (A) the aggregate then unpaid principal balance of all of the
Loans and (B) the aggregate amount of such proceeds of 2010 Convertible Debt
received by the Borrower on such date, net of the cash consideration paid for
the 2010 Convertible Debt Hedges entered into in connection therewith and of
other customary and reasonable commissions, fees and other expenses (including,
without limitation, underwriting discounts and commissions) incurred by the
Borrower in connection with the incurrence of the 2010 Convertible Debt.

 

3

--------------------------------------------------------------------------------


 

(e)           Clause (e) of Section 5.02 (Notice of Material Events) is hereby
amended and restated in its entirety to provide as follows:

 

(e)  at least five Business Days prior to the effectiveness of any amendment to
the terms of the Convertible 2004 Debt or to the 2010 Convertible Debt, or the
effectiveness of any agreement governing any Debt in replacement or exchange
thereof, a copy of such amendment or agreement;

 

(f)          Clause (vii) of Section 6.01(a) (Debt; Certain Equity Securities)
is hereby re-designated to be clause (viii), and the following provision is
hereby added to Section 6.01(a) as a new clause (vii) thereof:

 

(vii) Debt of $150,000,000 in aggregate principal amount incurred on or about
September 20, 2010 (the “2010 Original Incurrence Date”) by the Borrower plus up
to an additional $50,000,000 in aggregate principal amount that may be incurred
by Borrower on or before the 30th day immediately following the 2010 Original
Incurrence Date (each incurrence of all or any portion of such additional
$50,000,000 aggregate principal amount being a “Shoe Issuance”), in each case,
pursuant to a note offering exempt from the registration requirements of the
Securities Act of 1933, as amended (collectively, the “2010 Convertible Debt”),
which 2010 Convertible Debt at all times shall be on terms consistent in all
material respects with the Existing 2010 Terms, and any Debt, not greater than
$200,000,000 in principal amount and otherwise on terms not more restrictive on
or otherwise less favorable to the Borrower in any material respect than the
Existing 2010 Terms, in exchange therefor, whether or not the notes, debentures
or other instruments evidencing such exchange Debt are exempt from such
registration requirements (without limiting the generality of the foregoing, it
is the intention hereby that the terms of the 2010 Convertible Debt, including
the effect of any modification thereof, and the terms of any Debt in exchange or
replacement thereof, (i) provide for a final scheduled maturity not earlier than
September 15, 2015 and (ii) otherwise shall not be more restrictive on, or
otherwise less favorable to, the Borrower in any material respect than the
Existing 2010 Terms); and

 

(g)          Clause (v) of Section 6.04 (Investments, Loans, Advances,
Guarantees and Acquisitions) is hereby amended and restated in its entirety to
provide as follows:

 

(v) Hedging Agreements in the ordinary course of the Borrower’s or such
Subsidiary’s business and any 2010 Convertible Debt Hedges,

 

(h)         Section 6.15(b) (Amendment of Material Documents; Prepayments) is
hereby amended and restated in its entirety to provide as follows:

 

4

--------------------------------------------------------------------------------


 

(b)           (i) The Borrower shall not, and shall not permit any Subsidiary
to, enter into any amendment, waiver or other modification of any of the
Convertible 2004 Debt Documents, any of the 2010 Convertible Debt Documents, any
of the Trust Preferred Securities Notes or any indenture or other agreement
governing the Trust Preferred Securities Notes, or of any document evidencing or
otherwise governing any Material Debt (i) if the effect of such amendment,
waiver or other modification is to increase the interest rate on such Debt,
increase the amount of principal due on any date, change (to earlier dates) any
dates upon which payments of principal or interest are due thereon, change any
event of default or condition to an event of default with respect thereto (other
than to eliminate or make less onerous any such event or default or increase any
grace period related thereto), change the redemption, prepayment or defeasance
provisions thereof, or change any collateral therefor (other than to release
such collateral), or (ii) if the effect of such amendment or change, together
with all other amendments or changes made, is to increase in any material
respect the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Debt (or a trustee or other representative on
their behalf).

 

(ii)           The Borrower shall not, and shall not permit any Subsidiary to,
enter into any amendment, waiver or other modification of any of the 2010
Convertible Debt Hedges or any of the 2010 Warrants (i) if the effect of such
amendment, waiver or other modification is to increase the amount of any payment
in cash due on any date that is earlier than December 31, 2014, change (to a
date earlier than December 31, 2014) any dates upon which any such payment in
cash is due thereunder, change any event of default or termination event or
condition to an event of default or termination event with respect thereto
(other than to eliminate or make less onerous any such event or default or
termination event or increase any grace period related thereto) or (ii) if the
effect of such amendment, waiver or other modification, together with all other
amendments, waivers or other modifications made, is to increase in any material
respect the obligations of the Borrower thereunder or to confer any additional
rights on the counterparties thereto (or a trustee or other representative on
their behalf); provided that this clause (ii) shall not prohibit any amendment
to any 2010 Convertible Note Hedge to increase the number of call options
pursuant to such 2010 Convertible Note Hedge that may be entered into by the
Borrower on or before the 30th day immediately following the 2010 Original Hedge
Date in connection with a Shoe Issuance.

 

(i)            The second proviso to paragraph (g) of Article 7 (Events of
Default) is hereby amended and restated in its entirety to provide as follows:

 

provided, further, that none of (A) the occurrence of an event or condition that
requires a mandatory payment of cash, or the mandatory payment of cash, in each
case, required by Section 10.01 of the Indenture described in the definition of
Convertible 2004 Debt Documents (as it provides on the date hereof), (B) the
occurrence of an event or condition that requires a mandatory payment of cash,
or the mandatory payment of cash, in each case, pursuant to the section of the
2010 Convertible Debt Indenture corresponding to the provisions set forth below
the captions “Description of notes—Conversion rights—Conversion upon
satisfaction of sale price condition,” “—Conversion upon

 

5

--------------------------------------------------------------------------------


 

satisfaction of trading price condition,” “—Conversion upon specified corporate
events,” “—Conversion on or after June 15, 2015” and “—Settlement upon
conversion” of the confidential offering memorandum referred to in the
definition of the Existing 2010 Terms, (C) any event or condition enabling or
pemitting the termination, cancellation or early unwind of any 2010 Warrants, or
any mandatory payment of cash upon any termination, cancellation or early unwind
of any 2010 Warrants to the extent that the amount of such mandatory payment is
less than or equal to the amount of any concurrent payment or payments received
by the Borrower in connection with the termination, cancellation or early unwind
of any 2010 Convertible Debt Hedges, nor (D) the occurrence of an event or
condition that requires a mandatory prepayment of Material Debt, or the
mandatory prepayment of Material Debt, in each case, required to be made by
reason of the sale or other disposition (including, without limitation,
condemnation or insured casualty) of assets securing such Material Debt, shall
be deemed to be an event or condition described in any of clauses (i), (ii) and
(iii) above;

 

(j)            The forms of (i) a 2010 Convertible Debt Hedge and (ii) a 2010
Warrant attached hereto are hereby added as new Exhibits B and C, respectively,
of the Credit Agreement.

 

2.             Amendment Effective Date; Conditions Precedent. The amendments
set forth in Paragraph 1, above, shall not be effective unless and until the
date on which all of the following conditions precedent have been satisfied
(such date of effectiveness being the “First Amendment Effective Date”):

 

(a)           Officer’s Certificate. On the First Amendment Effective Date and
after giving effect to the amendments set forth in Paragraph 1, above, (i) there
shall exist no Default, and a Financial Officer or other executive officer of
the Borrower, on behalf of the Borrower, shall have delivered to the
Administrative Agent written confirmation thereof dated as of the First
Amendment Effective Date, and (ii) the representations and warranties of the
Borrower under Article 3 of the Credit Agreement shall have been reaffirmed in
writing by a Financial Officer or other executive officer of the Borrower, on
behalf of the Borrower, as being true and correct in all material respects as of
the First Amendment Effective Date (unless and to the extent that any such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

6

--------------------------------------------------------------------------------


 

(b)         First Amendment. The Administrative Agent (or its counsel) shall
have received from the Borrower and from Lenders sufficient to constitute the
Required Lenders either (i) a counterpart of this First Amendment signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this First Amendment) that such party has signed a counterpart of this First
Amendment.

 

(c)          Corporate Authorization. The Borrower shall have delivered to the
Administrative Agent a copy, certified by its Secretary or Assistant Secretary,
of its Board of Directors’ resolutions authorizing the execution and delivery of
this First Amendment and the transactions contemplated hereby.

 

(d)         Agent Expenses. The Borrower shall have paid or caused to be paid to
the Administrative Agent on or prior to the First Amendment Effective Date, to
the extent then invoiced, all reasonable out-of-pocket expenses, including fees,
charges and disbursements of its special counsel, Squire, Sanders & Dempsey
L.L.P. (the “Special Counsel”), required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document.

 

(e)          Other Matters. The Administrative Agent shall have received such
other certificates, opinions and documents, in form and substance reasonably
satisfactory to the Administrative Agent, as the Administrative Agent may
reasonably request.

 

3.           No Modifications. Except as expressly provided in this First
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents remain unchanged and in full force and effect.

 

4.           Confirmation of Obligations. The Borrower hereby confirms that, as
of the date hereof, the Borrower is indebted to the Lenders for the Loans in the
amounts and as of the date

 

7

--------------------------------------------------------------------------------


 

set forth in Recital B, above, and is also obligated to the Lenders in respect
of other obligations as set forth in the Credit Agreement and the other Loan
Documents. The Borrower further acknowledges and agrees that as of the date
hereof, it has no claim, defense or set-off right against any Lender or the
Administrative Agent of any nature whatsoever, whether sounding in tort,
contract or otherwise, and has no claim, defense or set-off of any nature
whatsoever to the enforcement by any Lender or the Administrative Agent of the
full amount of the Loans and other obligations of the Borrower under the Credit
Agreement and the other Loan Documents.

 

5.           Administrative Agent’s Expense. The Borrower agrees to reimburse
the Administrative Agent promptly for its reasonable documented out-of-pocket
costs and expenses incurred in connection with this First Amendment and the
transactions contemplated hereby, including, without limitation (but without
duplication of fees and expenses paid pursuant to Section 2(d) above), the
reasonable fees and expenses of the Special Counsel.

 

6.           Governing Law; Binding Effect. This First Amendment shall be
governed by and construed in accordance with the laws of the State of New York
and shall be binding upon and inure to the benefit of the Borrower, the Lenders
and the Administrative Agent and their respective successors and assigns.

 

7.           Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this First Amendment by delivering by facsimile or
email transmission a signature page of this First Amendment signed by such
party, and any such facsimile or email signature shall be treated in all
respects as having the same effect as an original signature. Any party
delivering by

 

8

--------------------------------------------------------------------------------


 

facsimile or email transmission a counterpart executed by it shall promptly
thereafter also deliver a manually signed counterpart of this First Amendment;
provided that any failure to deliver such manually signed counterpart shall not
affect the effectiveness of this First Amendment or the consent of such party to
the First Amendment and the provisions contained herein.

 

8.           Miscellaneous.

 

(a)           Upon the effectiveness of this First Amendment, this First
Amendment shall be a Loan Document.

 

(b)           The invalidity, illegality, or unenforceability of any provision
in or Obligation under this First Amendment in any jurisdiction shall not affect
or impair the validity, legality, or enforceability of the remaining provisions
or obligations under this First Amendment or of such provision or obligation in
any other jurisdiction.

 

(c)           This First Amendment and all other agreements and documents
executed in connection herewith have been prepared through the joint efforts of
all of the parties. Neither the provisions of this First Amendment or any such
other agreements and documents nor any alleged ambiguity shall be interpreted or
resolved against any party on the ground that such party’s counsel drafted this
First Amendment or such other agreements and documents, or based on any other
rule of strict construction. Each of the parties hereto represents and declares
that such party has carefully read this First Amendment and all other agreements
and documents executed in connection herewith and therewith, and that such party
knows the contents thereof and signs the same freely and voluntarily. The
parties hereby acknowledge that they have been represented by legal counsel of
their own choosing in negotiations for and preparation of this First Amendment
and all other agreements and documents executed in connection therewith and

 

9

--------------------------------------------------------------------------------


 

that each of them has read the same and had their contents fully explained by
such counsel and is fully aware of their contents and legal effect.

 

10.          Waiver of Jury Trial. EACH OF THE PARTIES TO THIS FIRST AMENDMENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHER THEORY) ARISING OUT OF OR RELATING TO THIS
FIRST AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS FIRST AMENDMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.

 

[No additional provisions are on this page; the page next following is a
signature page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date first above written.

 

 

BORROWER

 

 

 

AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY

 

 

 

By:

/s/ John M. Matovina

 

 

John M. Matovina

 

 

Chief Financial Officer and Treasurer

 

11

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as Lender

 

 

 

By:

/s/ Mary K. Young

 

 

Mary K. Young

 

 

Senior Vice President

 

12

--------------------------------------------------------------------------------


 

[Lender Signatures Continued]

 

 

 

BANKERS TRUST COMPANY

 

 

 

 

 

By:

/s/ John M. Doll

 

 

John M. Doll

 

 

Vice President

 

13

--------------------------------------------------------------------------------


 

[Lender Signatures Continued]

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Thomas A. Kiepura

 

 

Thomas A. Kiepura

 

 

Vice President

 

14

--------------------------------------------------------------------------------


 

[Lender Signatures Continued]

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ K. Scott Bazemore

 

 

K. Scott Bazemore

 

 

Vice President

 

15

--------------------------------------------------------------------------------


 

[Lender Signatures Continued]

 

 

 

WEST BANK

 

 

 

 

 

By:

/s/ Kevin S. Smith

 

 

Kevin S. Smith

 

 

Sr. Vice President

 

16

--------------------------------------------------------------------------------


 

 

AGENT ACKNOWLEDGMENT:

 

 

 

The Administrative Agent hereby acknowledges its receipt of the foregoing First
Amendment as of the date first above written.

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Mary K. Young

 

 

Mary K. Young

 

 

Senior Vice President

 

17

--------------------------------------------------------------------------------